Citation Nr: 9909988	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-03 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1973 and from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, denying the veteran's claim of entitlement to 
service connection for PTSD.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran' claim of entitlement to service connection for 
PTSD.

Applicable regulations provide that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he was 
awarded the Purple Heart Medal, Combat Infantryman Badge or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  
Initially, the Board notes that the veteran's service medical 
records do not provide evidence that the veteran was injured 
while engaged in combat.  The veteran's DD 214 further does 
not show that the veteran received the Purple Heart Medal, 
Combat Infantryman Badge or other citation that is conclusive 
evidence of combat.  As such, the veteran's stressors must be 
verified.

The veteran was diagnosed with PTSD at a VA examination 
conducted in January 1997.  The veteran's personnel records 
also indicate that the veteran served in Vietnam from August 
1970 to June 1971, first as a cook, then as a heavy vehicle 
driver.  The veteran has testified that he was involved in 
several incidents while in Vietnam that have led to ongoing 
problems with PTSD.  The stressful events, or stressors, that 
the veteran reported include being struck by a an AK-47 round 
by a member of the Viet Cong, being stuck on a road for an 
hour during battle, being shot through a window of a 
helicopter and sustaining a right hand injury, being taken as 
a prisoner of war (POW), and being shot in the ankle.  He 
also reported that he stayed with an injured infantryman for 
an entire night after the infantryman had been hit by a 
mortar.  

Presently, the record contains no evidence to corroborate the 
veteran's assertions regarding his alleged inservice 
stressors, although records have failed to show the veteran 
in a POW status.  Significantly, however, the Board notes 
that there is no indication that the RO undertook any effort 
to request verification of the veteran's alleged stressors 
from the U.S. Army and Joint Service Environmental Support 
Group (ESG) (redesignated as the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR)).

The provisions of VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1) pertaining to the evaluation of PTSD claims 
provide that, "where records available to the rating board 
do not provide objective or supportive evidence of the 
alleged inservice traumatic stressor, it is necessary to 
develop this evidence." MANUAL M21-1, Part VI, 7.46(f)(2) 
(1995).  Since the development outlined in the manual 
includes providing stressor information to the U.S. Armed 
Services Center for Research of Unit Records (formerly ESG) 
in an attempt to verify the alleged stressor, this procedure 
is deemed mandatory.  Additionally, to conform with the 
ruling of the Court, the RO must allow the veteran to 
supplement his statement and reevaluate it if the U.S. Armed 
Services Center for Research of Unit Records is able to 
obtain some, but not all, of the stressor information 
submitted.  See Zarycki v. Brown, 6 Vet. App. 91, 99-100 
(1993).




Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for his PTSD which are not 
currently of record. After obtaining any 
necessary authorization, the RO should 
then request and associate with the 
claims file any records of treatment of 
the veteran.

2.  The RO should request that the 
veteran provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors he alleges he was 
exposed to in service. The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, including the date of the 
specific combat or noncombat incidents to 
within seven days, type and location, 
numbers and full names of casualties, and 
other units involved, and any other 
identifying details. The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted. The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.

3.  With this information, the RO should 
review the file, to specifically include 
the veteran's April 1998 hearing 
transcript, and prepare a summary of all 
the claimed stressors. The RO should also 
refer to the stressor information as 
discussed above. This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above. This summary and a copy 
of the veteran's DD Form 214, and all 
associated service documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197. The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors. The USASCRUR should also be 
requested to furnish the unit history for 
the 88th Supply and Service Battalion and 
the 545th Transportation Company, for the 
period that the veteran was assigned to 
those units.

4.  After completing the above actions, 
and only if the RO determines that one or 
more inservice stressors has been 
verified, the RO should schedule the 
veteran for an examination by a board of 
two VA psychiatrists to determine the 
whether the veteran currently has PTSD, 
and, if so, its etiology.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub scales. The RO must provide the 
examiners with the summary of any 
stressors described above, and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiners must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied. If 
a PTSD diagnosis is deemed appropriate, 
the examiners should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's PTSD is the result 
of one or more of the inservice stressors 
found to be established by the RO.  The 
examination report(s) should include the 
complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1997), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiners for 
review.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report(s). If the report(s) 
are not in complete compliance with the 
instructions provided above, appropriate 
action should be taken. Thereafter, the 
RO should adjudicate the issue of service 
connection for PTSD on a de novo basis. 
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he
desires to have considered in connection with his current 
appeal. No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









